DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on October 21, 2021 is acknowledged.  Claim 10 is withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchida et al., JP 2007-316076 (Applicant submitted with translation) in view of Corcos et al., US Pub. 2017/0199082.
Regarding claim 1, Uchida teaches a heat utilizing device (thermal infrared senor; see paragraphs 0024-0038 and figure 1) comprising:
a thermistor 3 whose electric resistance changes depending on temperature (paragraph 0028); and

wherein a mean free path of phonons in the wiring layer 8a is smaller than a mean free path of phonons in an infinite medium that consists of a material of the wiring layer (Uchida teaches the wiring 8a, 8c being formed on the leg parts 42, which have a cross-sectional area of 10 µm2, so as to have a line width sufficiently smaller than the width dimension of the leg parts 42 [see paragraphs 0031 and 0035], and the mean free path of the phonons in the wirings 8a, 8c is clearly smaller than the mean free path of phonons in an infinite medium composed of the material of the wiring 8a, 8c.  Further, Uchida teaches suppressing the transfer of heat through the wirings [paragraph 0031].).
Alternatively, regarding claim 1, Uchida teaches the claimed invention except for scattering the phonons.
Corcos teaches a heat utilization device (a bolometer and a conductor 212 correspond respectively to the thermistor and the wiring layer; see paragraph 0023), wherein the wiring 212 having disturbance elements 216 formed therein, whereby thermal resistance is increased due to phonon scattering within the wiring (conductor 212; see paragraph 0031), and it is recognized that the mean free path of the phonons in the wiring 212 is smaller than the mean free path of the phonons in an infinite medium composed of the material of the wiring. 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Corcos to Uchida, since having an additional disturbance means (disturbance element 216) scatters the phonons in the wiring layer and thereby increases the thermal resistance to the heat utilization device of Uchida.  
Regarding claim 2, Uchida teaches the heat utilizing device, further comprising a support layer 4 (silicon oxide used; see paragraphs 0032 and 0033 of Uchida and page 7, line 6 of the 
Regarding claim 3, Uchida teaches the heat utilizing device, further comprising:
a housing (sealing member 20 forms an airtight space 15 with the substrate 1; see paragraph 0024) that forms an inner space that is at a negative pressure as compared to outside; and
a plurality of pillars (support posts 42a) that is supported by the housing in the inner space (see figure 1 of Uchida),
wherein the thermistor 3, the wiring layer 8a and the support layer 4 are housed in the inner space 15, and the support layer 4 is connected to the housing only via the pillars 42a (see figure 1 of Uchida).
Regarding claim 4, Uchida teaches the heat utilizing device, wherein the support layer 4 comprises:
a central portion that supports the thermistor 3 (see figure 1); and
an arm portion 42b that holds at least a part of the wiring layer 8a and that connects the central portion to the pillar.

Regarding claim 5, Uchida teaches the claimed invention except for a center line of the wiring layer intersecting a direction in which the arm portion extends.
Corcos teaches (in figure 8 and paragraphs 0043 and 0044) that the axis of the wiring layer (conductive layer pattern) is orthogonal to the direction of extension of the leg parts.  As such, phonon scattering in the wiring layer.  


Regarding claim 9, Corcos teaches scattered bodies (disturbance element 416 [see figure 4 of Corcos] by distributing and arranging distribution elements [periodic holes 420] in the wiring layer that are scattered in the wiring layer) on the wiring 412 improves the thermal properties due to phonon scattering (paragraphs 0039-0040).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Corcos to Uchida, since having an additional disturbance elements scatter the phonons in the wiring layer and thereby increases the thermal resistance to the heat utilization device of Uchida.  

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Corcos as applied to claim 1 above, and further in view of Mitsubishi Electric Corp. (JP10-332480; Applicant filed with translation and hereon Mitsubishi).
Regarding claims 6 and 7, Uchida and Corcos teach the claimed invention except for heat utilizing device further comprising a separating layer that separates the wiring layer in a thickness direction of the wiring layer, wherein the separating layer has a smaller heat conductivity than the wiring layer.
Mitsubishi teaches wiring layers 31 and 32 for an infrared sensor (see paragraphs 0008-0009 and 0016), wherein the wiring layers are separated in the thickness direction (see figure 2) 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Mitsubishi with Uchida and Corcos, since the separating layer taught by Mitsubishi provides an insulative interlayer between wirings and also improves mechanical structure for the heat utilizing device of Uchida. 
Regarding claim 8, Mitsubishi teaches the separating layer being made of one or more materials selected from the group consisting of AIN, AlOx, diamond-like carbon, SiNx, SiOx, TaOx, TiO2, and Si (formed of silicon oxide or silicon nitride; see paragraph 0009) to reduce heat conductivity.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Mitsubishi with Uchida and Corcos, since the separating layer taught by Mitsubishi would reduce heat conductivity for the heat utilizing device of Uchida. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goodhue et al., Kedambaimoole et al., Carr, and Hilton et al. teach sensor devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833